DISTRIBUTION AGREEMENT This AGREEMENT, dated July 16, 2009 between STARBOARD INVESTMENT TRUST, a statutory trust organized under the laws of the State of Delaware (the “Trust”) and CAPITAL INVESTMENT GROUP, INC., a North Carolina corporation (the “Distributor”). WITNESSETH: WHEREAS, the Trust is engaged in business as an open-end management investment company and is so registered under the Investment Company Act of 1940, as amended (“1940 Act”); and WHEREAS, the Trust is authorized to issue an unlimited number of shares of beneficial interest (“Shares”) representing interests in a series of securities and other assets, as identified in Appendix A (each a “Fund”); and WHEREAS, the Trust offers the Shares of such Fund and has registered (or will register) the Shares under the Securities Act of 1933, as amended (“1933 Act”), pursuant to a registration statement on Form N-1A “Registration Statement”), including a prospectus “Prospectus”) and a statement of additional information(“SAI”); and WHEREAS, the Trust has adopted a Plan of Distribution Pursuant to Rule 12b-1 under the 1940 Act (“Distribution Plan”) with respect to Shares of certain classes of the Funds, and may enter into related agreements providing for the distribution of such Shares; and WHEREAS, Distributor has agreed to act as distributor of the Shares for the term of this Agreement; NOW, THEREFORE, it is agreed between the parties hereto as follows: 1. Appointment of Distributor. (a)The Trust appoints Distributor its exclusive agent for the distribution of the Shares in jurisdictions wherein such Shares may be legally offered for sale; provided, however, that the Trust in its absolute discretion may issue Shares in connection with (i) the payment or reinvestment of dividends or distributions; (ii) any merger or consolidation of the Trust or of a Fund with any other investment company or trust or any personal holding company, or the acquisition of the assets of any such entity or another Fund of the Trust; or (iii) any offer of exchange permitted by Section 11 of the 1940 Act, or any other applicable provision. (b)Distributor accepts such appointment as exclusive agent for the distribution of the Shares and agrees that it will sell the Shares as agent for the Trust at prices determined as hereinafter provided and on the terms hereinafter set forth, all according to applicable federal and state laws and regulations and to the Trust’s Declaration of the Trust. (c)Distributor may sell Shares to or through qualified securities dealers or others. Distributor will require each dealer or other such party to conform to the provisions hereof, the Registration Statement and the Prospectus and SAI, and applicable law; and neither Distributor nor any such dealers or others shall withhold the placing of purchase orders for Shares so as to make a profit thereby. (d)Distributor shall order Shares from the Trust only to the extent that it shall have received purchase orders therefor. Distributor will not make, or authorize any dealers or others to make: (i) any short sales of Shares; or (ii) any sales of Shares to any Trustee or officer of the Trust or to any officer or director of Distributor or of any corporation or association furnishing 1 investment advisory, managerial, or supervisory services to the Trust, or to any such corporation or association, unless such sales are made in accordance with the then current Prospectus and SAI. (e)Distributor is not authorized by the Trust to give any information or make any representations regarding the Shares of a Fund, except such information or representations as are contained in the Registration Statement or in the current Prospectus or SAI of the applicable Fund, or in advertisements and sales literature prepared by or on behalf of the Trust for Distributor’s use. (f)Notwithstanding any provision hereof, the Trust may terminate, suspend, or withdraw the offering of Shares of any Fund whenever, in its sole discretion, it deems such action to be desirable. 2.Offering Price of Shares. All Shares sold under this Agreement shall be sold at the public offering price per Share in effect at the time of the sale, as described in the then current Prospectus of the applicable Fund. The excess, if any, of the public offering price over the net asset value of the Shares sold by Distributor, as agent, shall be retained by Distributor as a commission for its services hereunder. Out of such commission Distributor may allow commissions or concessions to dealers and may allow them to others in its discretion in such amounts as Distributor shall determine from time to time. Except as may be otherwise determined by Distributor from time to time, such commissions or concessions shall be uniform to all dealers. At no time shall the Trust receive less than the full net asset value of the Shares, determined in the manner set forth in the then current Prospectus and SAI for the applicable Fund.
